This court has no jurisdiction to consider a case in which the purported bill of exceptions is not signed by either plaintiff in error or his counsel. In such event it follows that this court has no alternative as against dismissal of the writ of error.
                        DECIDED JANUARY 22, 1943.
The purported bill of exceptions in this case is not signed by either the defendant or his counsel. The Code, § 6-901 provides: "Such bill of exceptions shall specify plainly the decision complained of and the alleged error, and shall besigned by the party or his attorney." (Italics ours.) Bennett
v. Bainbridge Farm Co., 173 Ga. 856 (162 S.E. 134), reads as follows: "A paper purporting to be a bill of exceptions, properly certified by the trial judge, but not signed by the plaintiff in error or his counsel, is not a legal bill of exceptions, confers no jurisdiction of the case upon this court, is not amendable to correct the defect, and will be dismissed with or without motion for that purpose." See cases therein cited. See also Elrod v.State, 29, Ga. App. 287 (115 S.E. 36), the headnote of which reads as follows: "A bill of exceptions not signed by the plaintiff in error or his counsel must be dismissed, although opposing counsel agree that it shall be *Page 759 
amended by adding the necessary signature." On these authorities and many others annotated under the above Code section, the writ or error is
Dismissed. Broyles, C. J., and MacIntyre, J., concur.